EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please add a period to the end of claim 16 (correcting the typo).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As in the Office Action mailed 24 February 2021, the After Final Amendments filed 16 February 2021 and now entered have remedied the Claim Objections and 112 Rejections in line with the Office’s suggestions.  Accordingly, these are rendered moot.
As also in the Office Action mailed 24 February 2021, the Amendments also overcome the Prior Art rejections, as with claims 1-7, 9, and 11-14 previously.  Specifically, while Prior Art appears to disclose combinations of initiators such as the claimed hydrophilic and lipophilic initiators of radical polymerization with thermal activation (e.g., Stahl), there is no Prior Art of record that discloses or teaches these initiators together with a first monomer of acrylic or methacrylic and a second monomer with an ethylene unsaturation and a polyoxoethylene chain.  While these chemicals are known in the art (e.g., Del Gaudio), there is no suitable teaching that motivates combining, specifically, the claimed first and second monomers with the claimed hydrophilic and lipophilic initiators.  Only one with the benefit of the current disclosure would do so having a reasonable expectation of success.
Finally, as in the Office Action mailed 24 February 2021, the Species Election mailed 27 July 2020 is also mooted by the allowability of the Genus claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674